FILED
                               NOT FOR PUBLICATION                         DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ALIPATE RAVATUNAWA                                No. 11-73739
RATUKALOU; ORIPA SAURARA
RATUKALOU,                                        Agency Nos.        A087-059-084
                                                                     A087-059-083
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Alipate Ravatunawa Ratukalou and Oripa Saurara Ratukalou, natives and

citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Tamang v. Holder,

598 F.3d 1083, 1088 (9th Cir. 2010). We deny the petition for review.

       The record does not compel the finding that petitioners established changed

or extraordinary circumstances to excuse their untimely asylum application. See 8

C.F.R. § 208.4(a)(4), (5); Tamang, 598 F.3d at 1089-90 (setting forth requirements

for an ineffective assistance of counsel claim). Accordingly, petitioners’ asylum

claim fails.

       The BIA found petitioners did not appeal the IJ’s denial of withholding of

removal. Petitioners do not challenge this finding. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues which are not specifically raised and

argued are deemed waived).

       PETITION FOR REVIEW DENIED.




                                          2                                  11-73739